Order entered November 26, 2014




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00958-CV

                         LAKEITH AMIR-SHARIF, Appellant

                                          V.

     TEXAS DEPARTMENT OF FAMILY & PROTECTIVE SERVICES, Appellee

                    On Appeal from the 255th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF-09-7655

                                        ORDER
      Before the Court is appellant’s November 21, 2014 objection to panel members.

Appellant’s motion is DENIED as moot.


                                                 /s/   CAROLYN WRIGHT
                                                       CHIEF JUSTICE